Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 04/01/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 04/01/2021 have been considered and approved by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  the phrase “an housing” is grammatically incorrect.  It should be written “a housing”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, “with the buffer member interposed therebetween on the side of the housing area” is unclear with regard to the two things the buffer member is to be interposed ‘between’, since the low expansion member has already been recited to be in  contact with (“provided on”) the side of the housing area.
Regarding claim 8, the limitation, “via the buffer member” is unclear with regard to the arrangement being described, particularly since the low expansion member has been recited earlier in the claim to be in contact with the inner wall portion. How can one thing be “provided on” another thing and yet have this be done “via” a third thing?
Regarding claim 9, the limitations:  (see (i) and (ii) below). 
(i) “wherein the low expansion member is further provided on the inner wall portion on a long side of the housing area” is unclear with regards to how the low expansion member, recited in the parent claim to be in contact with the inner wall portion, is now “provided on the inner wall portion on alongside of the housing area”. Is this a separate point of contact, distinct from the point of contact recited in claim 8, or it is the same point of contact, now recited to have characteristics not recited in the parent claim?
(ii)”via the buffer member” is unclear with regard to the arrangement being describe, particularly since the low expansion member has been recited earlier in the claim to be in contact with the inner wall portion. How can one thing be “provided on” another thing and yet have this be done “via” a third thing – and now, how can this be done in what appear to be two different places on the inner wall portion and all “via” the same buffer member?  
Regarding claim 10, the limitation, “a portion of the inner wall portion” is unclear with regard to the relationship of the recited ‘inner wall portion’ to the inner wall portion recited in the parent claim 1.
Regarding claim 15, the limitation, “a terminal opening” is unclear with regard to the type of opening being claimed.
References Cited
The references of interest are cited: 
(a) Okamoto et al. (US 20060138532 A1) shows in Fig. 11 materials having conditions (yield stress and Young’s modulus) suitable for a stress buffer layer. 

(b) KATSUKI et al. (JP 2021111700 A):

    PNG
    media_image1.png
    422
    482
    media_image1.png
    Greyscale

	KATSUKI et al. shows in Fig. 9. a buffer member (60) disposed between the cover 
member and the edge part; and An elastic modulus of the buffer member is lower than elastic 
moduli of the sealing resin and the cover member.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816